DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne (US 20080270652 A1), in view of Cho (US 20090187699 A1).
Jeansonne was cited as a prior art in the last office action mailed on 03/28/2022. The teaching of Jeansonne is incorporated by reference to the extent that is applicable to amended claims.
By way of amendment, Applicant inserted limitations “a PCI-Express controlling an access to the non-volatile memory” and “copy (ing), from the non-volatile memory to the memory space, a setting value of a setting item for write-protecting based on an address in the PCI- Express for accessing to a setting item that prohibits writing into the start-up firmware, among setting items included in the start-up firmware” into claims 1 and 11.
As to claims 1 and 11, Jeansonne teach all limitations including copying a setting value of a setting item for write-protecting from the non-volatile memory to the volatile memory, but does not teach a PCI-Express controlling an access to the non-volatile memory, and
copying based on based on an address in the PCI- Express for accessing to a setting item.
Cho teaches a PCI-Express controlling an access to the non-volatile memory [FIG. 1: the non-volatile storage system has a PCI express interface] [0036: “the connecting interface 120 is a PCI express interface.”] and obtaining content stored in the non-volatile memory based on an address in the PCI- Express [0045: “The address register 151 is used for mapping the address of the PCI express expansion ROM image to be read by the host 200 and the address of the PCI express expansion ROM image stored in the non-volatile memory 130. In other words, when the host 200 is about to read the activation code in the PCI express expansion ROM image, the address register 151 maps the address of the activation code to be read by the host 200 to a corresponding address in the non-volatile memory 130.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of using PCI address for controlling accessing the non-volatile memory as suggested in Cho into Jeansonne to obtain the data stored in the non-volatile memory. One having ordinary skill in the art would have been motivated to make such modification to provide lower latency and higher data transfer rates.
As to claim 2-7, the rejections are respectfully maintained for the reasons as set forth in the last office mailed on 03/28/2022.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne (US 20080270652 A1) in view of Cho (US 20090187699 A1), and further McKenzie et al. (hereinafter McKenzie1) (US 20110145916 A1).
As to claim 8-10, the rejections are respectfully maintained the for the reasons as set forth in the last office action mailed on 03/28/2022.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 McKenzie was cited as a prior art in the last office action mailed on 03/28/2022.